BRETT, Judge.
This is an original petition in habeas corpus brought by Curless D. Garrett, as petitioner, for the purpose of being admitted to bail pending trial upon a charge of the murder of one Marvin Yoder, which charge is now pending against him in Pottawatomie County, Oklahoma.
The verified petition alleges that he is being unlawfully restrained of his liberty in the County Jail of Pottawatomie County by the Sheriff thereof where he is awaiting trial on the aforesaid charge pending in the District Court of said county. He alleges that proof of guilt of the alleged crime is not evident nor the presumption thereof great. It appears he was denied bail by the committing magistrate and the District Judge of said county in habeas corpus proceedings.
On hearing herein, the matter was submitted to this Court on the transcripts of both the proceeding before the committing magistrate and the District Court, the petitioner testifying in his own behalf before District Judge Byrum. It is not necessary to set out the evidence in detail. It is sufficient to say that the evidence offered in his own behalf and by the officers who testified for the state, as the same'appears from this record, entitles the petitioner to bail, since the proof of guilt is not evident nor the presumption thereof great that the petitioner would receive the death penalty or life imprisonment. This conclusion is based upon certain admissions against interest made by one of the alleged accomplices inuring to this petitioner’s, benefit. In any event, this petitioner has. made a sufficient showing to entitle him to bail.
It is therefore ordered that the petitioner-be admitted to bail in the sum of $25,000 to-be approved by the District Court Clerk of' Pottawatomie County, to be released from custody upon said approval to await trial on this charge of murder, and to abide by the further orders of the District Court of Pottawatomie County, Oklahoma.
POWELL, P. J., and NIX, J., concur.